05/07/2020


                    IN THE SUPREME COURT OF THE                                 Case Number: DA 20-0114
                         STATE OF MONTANA
                    Supreme Court Cause No. DA 20-0114


CATHERINE MARGARET RUMORE,


                   Plaintiff/Appellant,

vs.

JENNIFER LYNN HILDEBRAND,

                Defendant/Appellee.




                                    ORDER




      Pursuant to Mont. R. App. P. 16 and good cause appearing,
      It is hereby ORDERED that the Appellant’s motion to dismiss her appeal is
granted.


DATED this _______ day of May, 2020.




                                                 _________________________
                                                      Mike McGrath
                                                      Chief Justice,
                                                      Montana Supreme Court


                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                            May 7 2020